DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on December 2, 2020 has been entered and made of record.  

Response to Amendment
Claims 1-4 have been amended.  Claims 1-4 remain pending in the application.  

Applicant’s argument(s) and/or amendment(s) to the claim(s) have overcome each and every claim objection and claim rejection under 35 U.S.C. 112 previously set forth in the Office Action mailed on October 1, 2020.  Accordingly, the claim objection(s) and rejection(s) under 35 U.S.C. 112 as articulated therein are withdrawn.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on January 21, 2021, and the reference(s) cited therein, are being considered by the Examiner.  

Allowable Subject Matter
Claims 1-4 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to claim 1-4, the closest prior art of record is Yorishige, et al., European Patent Office Publication No. EP 2039583 B1.  The prior art of record does not appear to disclose “using a secret key number calculated using train information unique to the train”, within the scope and context of the claimed invention.  Yorishige discloses a ground-to-train communication system in which encryption key generation is indeed unique for each train (“ground train control unit encrypts the encryption key determined uniquely for each train”).  However, this is distinct from the requirement(s) of claims 1-4; the generation or use of unique train encryption keys per se is not necessarily using unique train information for calculation of a secret key number subsequently used in encryption/decryption, which is required of claims 1-4.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Kogan, et al., U.S. Pub. No. 2004/0210757

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 13, 2021